DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sakaki et al (US 9,672,959; hereinafter Sakaki).
Regarding claim 1, Sakaki discloses a wire harness (1) comprising: an electrical wire (2); a metal path regulation member (4, see figure 1; column 7 lines 23-25; lightweight material; such as aluminum) that covers the electrical wire (2) and regulates a routing path of the electrical wire (2); and a tubular member (8) that covers the electrical wire (2) and has flexibility, wherein: the path regulation member (4) has a bent portion (see figure 1; column 7 lines 20-23).
Regarding claim 2, Sakaki discloses the wire harness (1) further comprising: connectors (3) connected to the electrical wire (2), wherein: the electrical wire 
Regarding claim 3, Sakaki discloses the wire harness (see figure 1), wherein: there is a plurality of the electrical wires (2, see figure 1); there is a plurality of the path regulation members (4); the plurality of the path regulation members (see figure 1)  are arranged in parallel in a direction intersecting the first direction that is a lengthwise direction of the plurality of electrical wires (2; see figure 2); and each of the plurality of the path regulation members (4) covers at least one of the plurality of electrical wires (see figure 1).
Regarding claim 7, Sakaki discloses a wire harness (1) comprising: a single wire (2) a plurality of tubular members (8) that are flexible and into which an electrical wire (2) is inserted (see figure 1); and a path regulation member (4) extending along a length of the electrical wire (2) and configured to regulate a routing path of the electrical wire (2) through the path regulation member (8), wherein the path regulation member (8) comprises a fixed bent portion (see figure 1; column 7 lines 20-23) that retains a shape, and the tubular members (8) are separately provided at a plurality of straight sections (see figure 1) of the wire harness (1).

Regarding claim 9, Sakaki discloses the wire harness (1), wherein the path regulation member (4) is proved in a plurality at intervals in a lengthwise direction of the wire harness (see figure 1).

3.	Claims 1 and 2 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Yanazawa et al (US 9,963,091; hereinafter Yanazawa).
Regarding claim 1, Yanazawa discloses a wire harness (see figure 2a) comprising: an electrical wire (25); a metal path regulation member (21; column 4 lines 11-15) that covers the electrical wire (25) and regulates a routing path of the electrical wire (25); and a tubular member (26) that covers the electrical wire (25) and has flexibility, wherein: the path regulation member (21) has a bent portion (see figures 2a-3b).
Regarding claim 2, Yanazawa discloses the wire harness (see figure 2a) further comprising: connectors (20) connected to the electrical wire (25), wherein: the electrical wire (25) has (i) a first terminal portion  and (ii) a second terminal portion (column 3 lines 44-47) opposite to the first terminal portion in a first direction that is a lengthwise direction of the electrical wire (see figure 2a); the connectors (20) comprise (i) a first connector connected to the first terminal portion and (ii) a second connector connected to the second terminal portion (see figure 2a); and the tubular member (26) comprises (i) a first tubular member that is closer than the path regulation member (21) to the first connector in the .

4.	Claims 1 and 3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Inao et al (US 9,640,957; hereinafter  Inao).
Regarding claim 1, Inao discloses a wire harness (see figure 1) comprising: an electrical wire (30); a metal path regulation member (19) that covers the electrical wire (30) and regulates a routing path of the electrical wire (30); and a tubular member (32) that covers the electrical wire (30) and has flexibility (see figure 4), wherein: the path regulation member (19) has a bent portion (20, see figures 2).
Regarding claim 3, Inao discloses the wire harness (see figure 1), wherein: there is a plurality of the electrical wires (30, see figure 2); there is a plurality of the path regulation members (19, 18); the plurality of the path regulation members (see figure 2)  are arranged in parallel in a direction intersecting the first direction that is a lengthwise direction of the plurality of electrical wires (see figure 2); and each of the plurality of the path regulation members (19,18) covers at least one of the plurality of electrical wires (see figure 2).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaki et al (US 9,672,959; hereinafter Sakaki) in view of Ghirardi et al (US 3,711,633; hereinafter Ghirardi).
Regarding claim 4, Sakaki discloses the claimed invention except for the wire harness, further comprising a pair of half-split pipes that are combined together with the plurality of electrical wires being sandwiched therebetween.  Ghirardi teaches a wire harness (see figure 7) having a path regulation member (90) comprising a pair of half-split pipes (92, 94; see figure 8) that are combined together with the plurality of electrical wires being sandwiched therebetween (see figure 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to Sakaki with a pair of half split pipes as taught by Ghirardi to provide the path of regulation member with a different shape to accommodate the electrical wires.  Furthermore, Sakaki discloses that the path of regulation member (4) can have various shapes (column 7 lines 16-23), in addition where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular shape, a change of shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 5, the modified Sakaki discloses the wire harness (1), further comprising: a coupling member (116; as taught by Ghirardi) that holds the pair of half-split pipes (92,94) in a combined state (see figure 7), wherein: each of the pair of half-split pipes (92,94) is provided with a hole (see figure 7), and the coupling member (116) is provided with a protrusion (120) that engages with the hole (see figure 7).

Regarding claim 10, Sakaki discloses the claimed invention except for the wire harness, wherein the path regulation member comprises a pair of half-split pipes that are combined together with the plurality of electrical wires being sandwiched therebetween.  Ghirardi teaches a wire harness (see figure 7) having a path regulation member (90) comprising a pair of half-split pipes (92, 94; see figure 8) that are combined together with the plurality of electrical wires being sandwiched therebetween (see figure 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to Sakaki with a pair of half split pipes as taught by Ghirardi to provide alternate an alternate shape to  accommodate the electrical wires.  Furthermore, Sakaki discloses that the path of regulation member (4) can have various shapes (column 7 lines 16-23) , in addition where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular shape, a change of shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).These limitations are found in claims 4-6 and 10, and are neither disclosed nor taught by the prior art of record, alone or in combination.

Response to Arguments
6.	Applicant’s arguments with respect to claims 1-3 and 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowability Withdrawn
7.	The indicated allowability of claims 4-6 and 10 is withdrawn in view of the newly discovered reference(s) to Ghirardi et al (US 3,711,633; hereinafter Ghirardi).  Rejections based on the newly cited reference(s) follow.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aoki (US 6,595,473), Sugimoto (US 9,627,104), Adachi (US 10,611,320) and Hagi (US 10,618,477) disclose a wire harness.

9.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


February 25, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848